                           United States Bankruptcy Court
                            Western District of Louisiana
                                 Alexandria Division


In Re:                                    *         Bankruptcy No. 14-80489
                                          *
Ernesto Diaz                              *
Eduarda Ramos De Diaz                     *
      Debtors                             *          Chapter 13

                         Response of United States of America
             to Objection to Claim of Army and Air Force Exchange Servics

         The United States of America on behalf of the Army and Air Force Exchange

Service ("AAFES"), a creditor and governmental unit, for respectfully responds to the

objection to the claim of filed ("AAFES"), in the captioned and numbered case on

behalf of Ernesto Diaz and Eduarda Ramos De Diaz (“Debtors”) as follows:

                                          1.

         AAFES maintains that it is a partially secured creditor as outlined in its

proof of claim.

                                          2.

         The Exchange Credit Program Agreement provides , “You grant us and we

retain a security interest in each Retail Plan and Special Promotion purchase you

or an Authorized User make with the Account.” (Rec. Doc. 10-1, p. 31). Purchases

made by Debtor fell with the purview of that clause. (Rec. Doc. 10-1, p. 6).


                                          3.

         The claim remains secured and should be included in the Plan.




                                           1



  14-80489 - #75 File 03/07/19 Enter 03/07/19 16:29:44 Main Document Pg 1 of 3
      Wherefore, the United States prays that:

      1. The objection to the claim of the AAFES overruled;

      2. For such other general and equitable relief to which it may be entitled.

                                       Respectfully submitted,

                                       David C. Joseph
                                       United States Attorney

                                       By: /s/Cristina Walker 08497
                                       Assistant United States Attorney
                                       Western District of Louisiana
                                       300 Fannin Street, Suite 3201
                                       Shreveport, LA 71101-3068
                                       (318) 676-3634; Fax (318) 676-3642


                                Certificate of Service

      I certify that in addition to the electronic service of the foregoing Response of

United States of America to Objection to Claim of Internal Revenue Service by the

Bankruptcy Noticing Center, a copy of said response has been mailed first class,

postage prepaid, from Shreveport, Louisiana, on, March 7, 2019, to:

Ernesto Diaz
Eduarda Ramos De Diaz
570 Delia Dr.
Leesville, LA 71446

                                       By: /s/Jennifer E. Washington
                                       United States Attorney’s Office
                                       Western District of Louisiana
                                       300 Fannin Street, Suite 3201
                                       Shreveport, LA 71101-3068




                                          2



  14-80489 - #75 File 03/07/19 Enter 03/07/19 16:29:44 Main Document Pg 2 of 3
                                     3



14-80489 - #75 File 03/07/19 Enter 03/07/19 16:29:44 Main Document Pg 3 of 3
